Citation Nr: 1628249	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to higher initial ratings for the disabling components of the Veteran's degenerative changes and stenosis of the lumbar spine:  currently assigned a 20 percent rating from July 9, 2001, to February 10, 2010, and a 40 percent rating from February 11, 2010, for functional impairment of the spine; a 20 percent rating from February 11, 2010, for radiculopathy involving the right lower extremity; and a 10 percent rating from February 11, 2010, and a 20 percent rating from December 29, 2011, for radiculopathy involving the left lower extremity.
 
2.  Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected low back disability with bilateral radiculopathy during the period of the claim prior to February 11, 2010.


REPRESENTATION

Veteran represented by:	Patricia Glazek, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to April 1958 and November 1961 to December 1963.

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for degenerative arthritis with spinal stenosis of the lumbar spine.  The RO assigned a 20 percent initial disability rating, retroactively effective from July 9, 2001.  The Veteran submitted a Notice of Disagreement (NOD) in August 2010, appealing the initial disability rating assigned.  

In February 2011, the Board remanded issues of service connection for bilateral lower extremity pain, bilateral lower extremity claudication, and brain seizures.  In December 2012, the Veteran withdrew his appeal with respect to these issues.  In February 2011, the Board also remanded the initial rating claim for the lumbar spine for further development.

In a September 2012 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities, as secondary to the service-connected lumbar spine disability.  The RO assigned a 20 percent rating for each lower extremity, retroactively effective from December 29, 2011.  The Veteran continued to appeal.  

In a September 2013 rating decision, the RO granted a TDIU, effective February 11, 2010.  The RO also increased the lumbar spine disability to 40 percent, retroactively effective from February 11, 2010.  The RO also assigned a 20 percent rating for the radiculopathy of the right lower extremity since February 11, 2010, and a 10 percent rating for the radiculopathy of the left lower extremity since February 11, 2010.  The Veteran continued to appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In May 2015, the Board added the TDIU issue to the appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded both issues currently on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for claudication of the bilateral lower extremities has been raised by the record in a November 2013 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU due to the service-connected low back disability with bilateral radiculopathy during the period of the claim prior to February 11, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  From July 9, 2001, to February 10, 2010, the Veteran's degenerative changes and stenosis of the lumbar spine was manifested by moderate limitation of motion of the lumbar spine with normal forward flexion, but was not manifested by ankylosis.  

2.  From February 11, 2010, the Veteran's degenerative changes and stenosis of the lumbar spine has been manifested by severe limitation of motion, but has not been ankylosed.

3.  Since July 9, 2001, the Veteran's degenerative changes and stenosis of the lumbar spine has been shown to be productive of radiculopathy of the bilateral lower extremities manifested by moderate incomplete paralysis of the bilateral sciatic nerves.


CONCLUSIONS OF LAW

1.  The claim of entitlement to higher initial ratings for the disabling components of the Veteran's degenerative changes and stenosis of the lumbar spine, currently assigned a 20 percent rating from July 9, 2001, to February 10, 2010, and a 40 percent rating from February 11, 2010, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5242, 5292 (2002 and 2015).

2.  A 20 percent initial disability rating, but no higher, for radiculopathy of the left lower extremity is granted, effective from July 9, 2001.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2015).

3.  A 20 percent initial disability rating, but no higher, for radiculopathy of the right lower extremity is granted, effective from July 9, 2001.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grants of service connection for degenerative arthritis with spinal stenosis of the lumbar spine and for bilateral radiculopathy.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in February 2005, June 2005, and October 2006 (before the grants of service connection) were legally sufficient, VA's duty to notify in this case is satisfied.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Instead, the Veteran is currently receiving SSA based on his age.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The Veteran's recent VA treatment records have been obtained, and the Board finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in December 2011.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).
The Board is also satisfied as to substantial compliance with its February 2011 and May 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The February 2011 remand directed the AOJ to provide the Veteran with a Statement of the Case (SOC) on his lumbar spine claim, which was provided in September 2013.  The May 2015 remand instructed the AOJ to obtain the Veteran's recent VA treatment records, which were obtained and associated with his claims file.  Further, the AOJ was directed to send the Veteran a letter requesting the names and addresses of his private treatment providers.  The Veteran was sent this letter in August 2015, and the Veteran's representative responded in September 2015 that the Veteran did not have any private treatment records.  Finally, the May 2015 remand also directed the AOJ to readjudicate the Veteran's claim, which was accomplished in the April 2016 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's degenerative changes and stenosis of the lumbar spine is currently assigned a 20 percent rating from July 9, 2001, to February 10, 2010, and a 40 percent rating from February 11, 2010, for functional impairment of the spine; a 20 percent rating from February 11, 2010, for radiculopathy involving the right lower extremity; and a 10 percent rating from February 11, 2010, and a 20 percent rating from December 29, 2011, for radiculopathy involving the left lower extremity, under 38 C.F.R. § 4.71a, DCs 5292 and 5242 for his lumbar spine disability and under 38 C.F.R. § 4.124a, DC 8520 for his radiculopathy.  He seeks higher initial disability ratings.

The Board will begin by addressing the lumbar spine disability.  The Veteran is currently in receipt of service connection for his lumbar spine disability since July 9, 2001.  The Board observes that, during the course of this appeal, effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under DC 5293, intervertebral disc syndrome (IVDS).  67 Fed. Reg. 54,345-54,349 (2002).  Initially, the Board notes that the Veteran does not have an IVDS diagnosis of the lumbar spine at any time during the appeal period.  At the recent December 2011 VA examination, the VA examiner specifically determined that the Veteran did not have IVDS of the lumbar spine.  Therefore, the Board does not need to address these regulation changes.  38 C.F.R. § 4.71a.  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  Moreover, there is no medical evidence showing the Veteran has been prescribed bed rest by a physician for incapacitating episodes of back pain for a pertinent amount of time. 

In this regard, the Board notes that VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2014) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The RO addressed both sets of amendments (prior to and since September 26, 2003) in the March 2010 rating decision.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Former DC 5286 (in effect prior to September 26, 2003) provided ratings for complete bony fixation (ankylosis) of the spine.  Ankylosis of the spine in a favorable angle was to be rated 60 percent disabling.  Ankylosis of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type), was to be rated 100 percent disabling.  38 C.F.R. § 4.71a.

Former DC 5288 (in effect prior to September 26, 2003) provided ratings for ankylosis of the dorsal spine.  Favorable ankylosis of the dorsal spine was to be rated 20 percent disabling.  Unfavorable ankylosis of the dorsal spine was to be rated 30 percent disabling.  38 C.F.R. § 4.71a.

Former DC 5289 (in effect prior to September 26, 2003) provided ratings for ankylosis of the lumbar spine.  Favorable ankylosis of the lumbar spine was to be rated 40 percent disabling.  Unfavorable ankylosis of the lumbar spine was to be rated 50 percent disabling.  38 C.F.R. § 4.71a.

Former DC 5291 (in effect prior to September 26, 2003) provided that moderate or severe limitation of motion of the dorsal (thoracic) segment of the spine warranted a 10 percent evaluation.  A 10 percent rating is the highest assignable rating under DC 5291.  38 C.F.R. § 4.71a.

Under the former DC 5292 (in effect prior to September 26, 2003), slight limitation of motion of the lumbar spine was to be rated as 10 percent disabling.  A higher 20 percent rating required that the Veteran had moderate limitation of motion of the lumbar spine.  A maximum 40 percent evaluation required severe limitation of motion.  38 C.F.R. § 4.71a.

Former DC 5295 (in effect prior to September 26, 2003) provided ratings for lumbosacral strain.  Lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated 20 percent disabling.  Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a.

As noted above, effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under DCs 5235-5243, which refers to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, DCs 5235 to 5242.

Under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent rating is based on X-ray findings that will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board will begin by addressing the 20 percent disability rating assigned for the lumbar spine disability from July 9, 2001, to February 10, 2010.  For the reasons stated below, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 20 percent for his lumbar spine disability during this period of time.  

In applying the criteria in effect prior to September 26, 2003, to the facts of the case, the Veteran is not entitled to a higher disability rating because the Veteran's spine is not ankylosed prior to February 11, 2010.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  VA treatment records do not document that the Veteran's lumbar spine is ankylosed, and there are no VA examinations dated prior to February 11, 2010.  38 C.F.R. § 4.71a, DCs 5286, 5288, 5289.  Additionally, under this criterion, the Veteran is already in receipt of a disability rating in excess of the maximum schedular rating available under the former DC 5291.  38 C.F.R. § 4.71a.  

Under the former DC 5292, the Veteran's lumbar spine was not manifested by severe limitation of motion prior to February 11, 2010, to warrant a higher disability rating.  In January 2002, the VA Medical Center (VAMC) performed a bypass graft on the Veteran's right lower extremity and the Veteran was noted to have limited range of motion (joint not specified) due to his recent back surgery.  In a December 2003 VA treatment record, the Veteran was found to have full ranges of motion of his spine.  In a June 2008 statement, the Veteran reported that he could now walk around and that his back was not worse after his recent back surgery.  Although the Board concedes that the Veteran reported the use of a power chair and a walker in a January 2010 statement; however, even with the use of these items, the VA treatment records do not document any limited ranges of motion of the lumbar spine prior to February 11, 2010.  The Veteran has also not asserted that his lumbar spine was severely limited in his ranges of motion.  Therefore, the Board finds that the Veteran's lumbar spine motion is not shown to have been manifested by limitation of motion over moderate prior to February 11, 2010, so as to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a, DC 5292.  

Under DC 5295, the Veteran's lumbar spine was not manifested by a severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  None of these symptoms are documented in the VA treatment records dated prior to February 11, 2010, and the Veteran has not asserted that he experienced any of these symptoms during the time period.  38 C.F.R. § 4.71a, DC 5295.

Under the revised criteria (effective September 26, 2003), the Veteran is already in receipt of the maximum schedular rating available under DC 5003.  38 C.F.R. § 4.71a.  Under DC 5242, the Veteran is not entitled to a higher disability rating prior to February 11, 2010, as his forward flexion of the thoracolumbar spine was not limited to 30 degrees or less and his lumbar spine was not ankylosed.  In January 2002, the VAMC performed a bypass graft on the Veteran's right lower extremity and the Veteran was noted to have limited range of motion (joint not specified) due to his recent back surgery.  However, specific measurements were not provided.  In a December 2003 VA treatment record, the Veteran was found to have full ranges of motion of his spine.  In a June 2008 statement, the Veteran reported that he could now walk around and that his back was not worse after his recent back surgery.  The VA treatment records do not document ankylosis of the lumbar spine or flexion of the lumbar spine limited to 30 degrees or less prior to February 11, 2010, and the Veteran has not argued such.  Accordingly, a higher 40 percent rating prior to February 11, 2010, is not warranted for the lumbar spine disability under the revised criteria.  38 C.F.R. § 4.71a, DC 5242.

In forming this decision, the Board has considered the Veteran's complaints of pain in the lumbar spine.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DCs 5292 and 5242 prior to February 11, 2010.  38 C.F.R. § 4.71a.  Given that the Veteran was able to achieve ranges of motion of the lumbar spine despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout this period of time and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board will now address the 40 percent initial disability rating assigned for the lumbar spine disability since February 11, 2010.  

Under the former DCs 5286 and 5289, the Veteran is not entitled to a higher rating since at the February 11, 2010, the December 2010, and the November 2013 VA examinations, the Veteran had ranges of motion, albeit limited, of the lumbar spine and the VA examiners did not diagnose the Veteran with ankylosis of the lumbar spine.  The VA treatment records dated since February 11, 2010, do not document ankylosis of the lumbar spine or spine.  Thus, the Veteran's lumbar spine and spine have not been ankylosed since February 11, 2010.  Further, the VA treatment records do not document that the Veteran's lumbar spine or spine have been ankylosed since February 11, 2010.  38 C.F.R. § 4.71a, DCs 5286, 5289.

Under the former DCs 5288, 5291, 5292 and 5295, the Veteran is already in receipt of the maximum assignable rating (or higher) under these DCs since February 11, 2010.  38 C.F.R. § 4.71a.
Under the revised General Rating Formula for Diseases and Injuries of the Spine, the Veteran is not entitled to a higher rating of 50 percent, even when pain and the DeLuca factors are considered.  See DeLuca, 8 Vet. App. at 206.  Indeed, where as here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are generally not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Since February 11, 2011, the Veteran's lumbar spine disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine at the VA examinations - the requirement for the next higher rating of 50 percent.  Further, the VA treatment records do not document that the Veteran's entire thoracolumbar spine has been ankylosed since February 11, 2010.  38 C.F.R. § 4.71a, DC 5242.  The Veteran is also already in receipt of a disability rating in excess of the maximum schedular rating available under DC 5003 since February 11, 2010.  38 C.F.R. § 4.71a.

The Board will now address the radiculopathy of the bilateral lower extremities.  

The Veteran is currently in receipt of a 20 percent rating for his radiculopathy of the right lower extremity since February 11, 2010, and a 10 percent for his radiculopathy of the left lower extremity since February 11, 2010, and a 20 percent for his radiculopathy of the left lower extremity since December 29, 2011, under 38 C.F.R. § 4.124a, DC 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

The rating criteria effective September 23, 2002, provides that IVDS is rated either based on the criteria set forth in DC 5243 (formerly DC 5293), or by combining under 38 C.F.R. § 4.25 separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Because the Veteran's lumbar spine disability is not being evaluated under the former DC 5293 for intervertebral disc disease, VA may now separately rate the discrete neurologic manifestations of his spine disabilities.  38 C.F.R. § 4.124a.

The Board finds that the Veteran is entitled to 20 percent initial disability ratings for the radiculopathy of each lower extremity, effective from July 9, 2001, the effective date of service connection for his service-connected lumbar spine disability.  38 C.F.R. § 4.124a, DC 8520.  The Veteran was awarded radiculopathy of the bilateral lower extremities as secondary to his service-connected lumbar spine disability.  In a May 2001 VA treatment record dated prior to the effective date of service connection for the lumbar spine disability, the Veteran was diagnosed with lumbar radiculopathy.  In a November 2001 VA treatment record, the Veteran was again diagnosed with lumbar radiculopathy.  January 2002 and November 2002 VA treatment records document numbness of the Veteran's right lower extremity and left lower extremity, respectively.  The Veteran had "trace" diminished sensation of the right lower extremity at a January 2007 VA treatment visit.  At the February 11, 2010, VA examination, the Veteran reported numbness and pain that radiated into his legs.  His neuromuscular examination found that the Veteran had absent sensation to pain and light touch over the left ankles and legs, and weakness of the right ankle dorsiflexion.  Straight leg raising test (which suggests radiculopathy) was positive on the right and negative on the left.  The Veteran had hypoactive reflexes in his knees and normal reflexes in his ankles.  A 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  The Board finds that the aforementioned evidence supports moderate incomplete paralysis of the bilateral sciatic nerves of the lower extremities throughout the entire appeal period.  Thus, the Board finds that the Veteran is entitled to 20 percent initial disability ratings for the radiculopathy of each lower extremity, effective from July 9, 2001, the effective date of service connection for his service-connected lumbar spine disability.  38 C.F.R. § 4.124a, DC 8520.  

However, the Board finds that the Veteran is not entitled to higher 40 percent disability ratings for his radiculopathy of each extremity under DC 8520 since the evidence of record does not establish that his incomplete paralysis of the sciatic nerves has been moderately severe in each lower extremity.  38 C.F.R. § 4.124a, DC 8520.

The November 2002 VA treatment record found normal sensation in the Veteran's bilateral lower extremities.  In a December 2003 VA treatment record, the Veteran had full strength, negative gait, negative heel and toe walk, and his sensory was intact.  A March 2004 VA treatment neurologic examination was normal.  At a November 2005 VA treatment visit, the Veteran's sensory was intact to soft touch of his feet.  The Veteran had "trace" diminished sensation of the right lower extremity at a January 2007 VA treatment visit.  At the February 11, 2010, VA examination, the Veteran reported numbness and pain that radiated into his legs.  His neuromuscular examination found that the Veteran had absent sensation to pain and light touch over the left ankles and legs, and weakness of the right ankle dorsiflexion.  Straight leg raising test (which suggests radiculopathy) was positive on the right and negative on the left.  The Veteran had hypoactive reflexes in his knees and normal reflexes in his ankles.  At the December 2011 VA examination, the Veteran's straight leg raising test was negative.  His sensory examination of the bilateral lower extremities was normal.  He had absent reflexes in the bilateral ankles and hypoactive reflexes of the bilateral knees.  The examiner found that the Veteran had moderate constant pain and mild numbness of the bilateral lower extremities.  The nerves involved were the sciatic nerve of each leg.  The examiner determined that the Veteran had moderate radiculopathy of the bilateral lower extremities.  The remaining VA treatment records do not provide contrary evidence to that obtained at the VA examinations.  Therefore, the Board finds that the Veteran's incomplete paralysis of the sciatic nerves is best rated as moderate in each lower extremity during the entire appeal period, which warrants the current 20 percent disability rating for each lower extremity.  38 C.F.R. § 4.124a, DC 8520.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant staged ratings.  Fenderson, 12 Vet. App. at 126

Additional and separate disability ratings for other neurologic impairment of the Veteran's lumbar spine disability are not warranted.  38 C.F.R. § 4.71a.  Specifically, the Veteran is already in receipt of a separate disability rating for his lumbar spine scar, and that disability rating is not on appeal.  At the February 2010, December 2011, and November 2013 VA examinations, the Veteran denied any bowel, bladder, or erectile dysfunction complaints.  The VA treatment records do not provide any evidence contrary to that obtained at the VA examinations.  Thus, additional and separate disability ratings under the neurological codes are not warranted for the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.124a.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain and numbness, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disabilities are worse than the assigned disability ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the claim of entitlement to higher initial ratings for the disabling components of the Veteran's degenerative changes and stenosis of the lumbar spine, currently assigned a 20 percent rating from July 9, 2001, to February 10, 2010, and a 40 percent rating from February 11, 2010.  However, the preponderance of the evidence supports a 20 percent initial disability rating, but no higher, for radiculopathy of the left lower extremity, effective from July 9, 2001.  The preponderance of the evidence also supports a 20 percent initial disability rating, but no higher, for radiculopathy of the right lower extremity, effective from July 9, 2001.  Thus, the appeal is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's lumbar spine disability with bilateral radiculopathy fully address his symptoms, which include mainly pain, numbness, and limitation of motion of the lumbar spine, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the lumbar spine disability with bilateral radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to stand, sit, and walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the lumbar spine and his radiculopathy symptoms were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

      (CONTINUED  ON NEXT PAGE)




ORDER

The claim of entitlement to higher initial ratings for the disabling components of the Veteran's degenerative changes and stenosis of the lumbar spine, currently assigned a 20 percent rating from July 9, 2001, to February 10, 2010, and a 40 percent rating from February 11, 2010, is denied.  

A 20 percent initial disability rating for radiculopathy of the left lower extremity effective from July 9, 2001 to December 28, 2011 is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial rating in excess of 20 percent for radiculopathy of the left lower extremity effective from December 29, 2011, is denied.

A 20 percent initial disability rating for radiculopathy of the right lower extremity effective from July 9, 2001 to February 10, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial rating in excess of 20 percent for radiculopathy of the right lower extremity effective from February 11, 2010, is denied.


REMAND

Regarding his TDIU claim, in his November 2012 VA 21-8940 Form, the Veteran reported that he had become too disabled to work in January 1992 due to his spinal stenosis.  The Veteran is currently in receipt of a TDIU for his service-connected lumbar spine disability since February 11, 2010.  38 C.F.R. § 4.16(a) (2015).  Prior to February 11, 2010, the Veteran does not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a).  However, in this situation, the Veteran still may receive a TDIU on an extraschedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).  The Board is precluded from assigning an extraschedular evaluation in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Instead, the Board must first refer the claim for consideration of a TDIU on an extraschedular basis to the Director of Compensation Service.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the question of whether the Veteran is entitled to the assignment of a TDIU on an extraschedular basis prior to February 11, 2010, to the VA Director of Compensation Service.  The Director of Compensation Service is requested to provide reasons and bases for the decision made.  

2.  After the above action has been completed, readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


